Citation Nr: 1539919	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  11-16 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel




INTRODUCTION

The Veteran served on active duty from August 1960 to May 1969, November 1971 to August 1983, and from June 1985 to June 1989.  The Veteran died in August 2008.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant testified before the undersigned Veterans Law Judge (VLJ) in a November 2012 video conference hearing; a transcript of the hearing is associated with the claims file.  

In October 2014 and March 2015, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinions were received in January 2015 and April 2015.  For reasons discussed below, the Board will proceed with consideration of this case.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in August 2008; the immediate cause of death was cardiopulmonary arrest, due to, or as a consequence of end stage esophageal cancer/base of tongue; coronary artery disease, atrial fibrillation, chronic obstructive pulmonary disease, diabetes mellitus, and hypertension were identified as other significant conditions contributing to death but not resulting in the underlying cause.  
2.  The Veteran had not established service connection for any disability during his lifetime.  

3.  The Veteran's esophageal cancer/base of tongue, which caused his death, was not manifested during his active service or within one year thereafter, and the preponderance of the evidence is against a finding that such disability was related to his service or any event therein.  

4.  The preponderance of the evidence shows that the Veteran's diabetes mellitus and hypertension, which are listed as contributory causes of his death, had their onset in service.  

5.  The Veteran's chronic obstructive pulmonary disease, coronary artery disease, and atrial fibrillation, which are listed as contributory causes of death, were not manifested in service or in the first year following his separation from service, and are not shown to have been related to his service. 

6.  The preponderance of the evidence is against a finding that disabilities related to the Veteran's service caused or contributed substantially or materially to cause his death.  


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2014).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  

In this case, the appellant was sent pre-adjudication notice via letters dated in September 2008 and February 2009, which is clearly prior to the June 2009 rating decision that is the focus of this appeal.  These letters, in pertinent part, noted that service connection had not been established for any disability during the Veteran's lifetime, informed the appellant of the information and evidence necessary to substantiate a DIC claim, what information and evidence she must submit, and what information and evidence will be obtained by VA.  

In view of the foregoing, the Board finds that the appellant was notified and aware of the evidence needed to substantiate this claim and the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the appellant has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

In addition, the Board finds that the duty to assist in the development of the case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the appellant has had the opportunity to present evidence and argument in support of this claim, and nothing indicates she has identified the existence of any relevant evidence that has not been obtained or requested.  In May 2009, January 2015 and April 2015, the Board secured medical advisory opinions in this matter.  As will be discussed in greater detail below, the Board finds the opinions, particularly the January 2015 and April 2015 medical expert opinions, to be adequate for rating purposes as they reflect familiarity with the entire record, and include a detailed explanation of rationale.  

Finally, the appellant does not assert that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board finds that she is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  
In light of the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

B. Legal Criteria, Factual Background, and Analysis

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In determining whether a service connected disability contributed to death, it must be shown that it contributed substantially and materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that a service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic diseases (including diabetes mellitus, cardiovascular-renal disease, which includes hypertension, and malignant tumors), service connection may be established on a presumptive basis if they are manifested to a compensable degree in a specified period of time postservice (one year for diabetes, cardiovascular-renal disease, and malignant tumors).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A lay person is competent to report on the onset and recurrence of his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran died in August 2008; the immediate cause of death was cardiopulmonary arrest, due to, or as a consequence of end stage esophageal cancer/base of tongue; coronary artery disease, atrial fibrillation, chronic obstructive pulmonary disease, diabetes mellitus, and hypertension were identified as other significant conditions contributing to death but not resulting in the underlying cause.  

The Veteran's service treatment records are silent for complaints, findings, treatment or diagnoses relating to coronary artery disease or atrial fibrillation.  Consequently, service connection for coronary artery disease or atrial fibrillation on the basis that it became manifest in service and persisted is not warranted.  Inasmuch as there is no evidence that the Veteran's coronary artery disease or atrial fibrillation were manifested in the first year following his discharge from active duty, service connection for such diseases under the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112, 1137, 38 C.F.R. §§ 3.307, 3.309, likewise is not warranted.  There is also no evidence in the record that relates the coronary artery disease or atrial fibrillation to the Veteran's service.  The death certificate only lists these diseases/conditions as contributing to death, and the appellant has not submitted any competent (medical) evidence showing or suggesting that there is a relationship between these disabilities and the Veteran's service.  

The appellant's primary theory of entitlement is that the Veteran's in-service leukoplakia of the right soft palate was related to his later (2006) diagnosed cancer which caused his death.  (In regards to his cancer diagnosis, treatment records reflect three malignancies in the aerodigestive tract, including of the pyriform sinus, the base of the tongue, and the esophagus).  

In an August 2008 Dr. E.W. Hull letter, it was indicated that the Veteran had been under his care for carcinoma of the base of the tongue, of the pyriform sinus, and the esophagus.  He opined that the carcinomas of the base of the tongue and the pyriform sinus were associated with or related to the in-service leukoplakia of the right soft palate; no rationale was provided.  

On May 2009 VA examination, it was noted that the Veteran's leukoplakia in-service was located on the right roof of the mouth.  It was indicated that leukoplakia does not migrate or metastasize; it stays where it is.  Up to twenty percent of leukoplakia may undergo malignant transformation (i.e., eighty percent does not become cancerous).  The examiner indicated that she could not provide an opinion without resorting to speculation whether the Veteran truly had leukoplakia.  However, she indicated she could state for certain that the leukoplakia did not transform into cancer as the Veteran did not have a cancer on the roof of his mouth.  

In October 2014, the Board sought an advisory medical opinion from an oncologist to address the appellant's primary theory of entitlement.  

In a January 2015 opinion, it was noted that the Veteran had an extensive history of tobacco use which is a well-recognized risk factor for the development of squamous cell carcinomas of the head/neck area and the esophagus.  The examiner opined that it was unlikely that the Veteran's right pyriform sinus and left base of tongue cancers as well as his esophageal cancer began or are related to his oral leukoplakia diagnosed during service.  The medical specialist noted that the leukoplakia occurred in the right soft palate, which is in a distinctly different anatomical location than his right pyriform sinus or his left base of tongue or his esophagus, the leukoplakia not even being adjacent to the later diagnosed cancers.  In addition, no other leukoplakia lesions that would correspond to the later diagnosed cancerous lesions were diagnosed later.  Third, the pathology report made no mention of anything to indicate progression toward transformation to cancer.  Fourth, based on available statistics, the overwhelming majority of leukoplakia does not transform to cancer.  Fifth, exposure to cancer-causing chemicals contained in tobacco leads to field cancerization, a process by which tobacco can cause cancers in multiple areas of the aerodigestive tract.  Sixth, even when leukoplakia lesions are removed, the risk to subsequently develop cancer in the aerodigestive tract persists in former or current users of tobacco.  

Initially, the Board finds that Dr. E.W. Hull's favorable August 2008 opinion cannot be afforded significant probative value to grant the benefit sought.  Notably, the opinion provided no rationale, and is no more than a cursory conclusion with no rationale to support the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Board finds the appellant's own statements to the effect that the Veteran's leukoplakia of the right soft palate resulted in or contributed to cause his cancers of the aerodigestive tract, including the esophagus, to be outweighed by the more probative opinion of the January 2015 medical expert because the opinion was provided by an expert competent to provide an opinion on such a complex medical matter, expertise the appellant is not shown to possess.  Whether the Veteran's esophageal cancer and his death are related to his in-service leukoplakia is a complex medical question beyond resolution by lay observation.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (lay evidence is not always competent evidence of a diagnosis or nexus, particularly where complex medical questions or the interpretation of objective medical tests are involved); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Board notes that the appellant has also submitted a voluminous amount of treatise evidence in support of her claim.  This evidence includes a definition of leukoplakia, indicating that such is commonly considered pre-cancerous.  She has also submitted internet articles stating that leukoplakia may become cancerous and the cause of leukoplakia is unknown, although tobacco is considered the main culprit in its development, and stating that many cancers of the mouth occur next to areas of leukoplakia.  In addition, she has submitted evidence indicating that oral cancer cells can spread by breaking away from the original tumor through metastasis.  She has also submitted evidence that leukoplakia is a marker for increased cancer risk throughout the upper aerodigestive tract based on a scientific study.  To the extent this treatise evidence suggests a possible relationship between leukoplakia and later developing cancers, such is inadequate to establish service connection as it is predicated on a result of speculation and mere possibility.  See Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (a medical treatise submitted by an appellant that only raises the possibility that there may be some relationship between sickle cell anemia and the veteran's fatal coronary artery disease does not show a direct causal relationship between the two disorders such as to entitle the appellant to service connection for the cause of the veteran's death); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to the veteran's claim that does little more than suggest a possibility that his illness might have been caused by service radiation exposure is insufficient to establish service connection).  Furthermore, the Board notes that while she has submitted evidence indicating that leukoplakia may be pre-cancerous, in this particular case, as indicated by the January 2015 medical expert, the in-service pathology report made no mention of anything to indicate progression toward transformation to cancer, and, based on available statistics, the overwhelming majority of leukoplakia does not transform to cancer.  In addition, to the extent the treatise evidence indicated that many cancers of the mouth occur next to areas of leukoplakia, the January 2015 medical expert poignantly noted that the leukoplakia occurred in the right soft palate, which is in a distinctly different anatomical location than his right pyriform sinus or his left base of tongue or his esophagus, the leukoplakia not even being adjacent to the later diagnosed cancers.  In summary, to the extent the appellant has submitted treatise evidence in support of her theory that the Veteran's leukoplakia in-service is related to his later developing cancers of the pyriform sinus, the base of the tongue, and the esophagus, such evidence is not adequate.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (providing that while a medical article or treatise can provide support for a claim of service connection, it must be bolstered by an opinion of a medical professional and relate to the specific facts of the case as opposed to a discussion of generic relationships).  The appellant has not submitted such accompanying medical opinion, especially one that indicates it has considered treatise evidence, or a medical opinion that is supported by rationale, and hence her treatise evidence is of limited probative value.  

The Board concludes that the January 2015 medical expert opinion merits the greatest probative weight.  The opinion reflects familiarity with the Veteran's medical history and is accompanied by rationale that is supported by citation to clinical data and the explanation of the significance of the clinical data.  See Stefl, 21 Vet. App. at 123.  Notably, the medical expert observed that the Veteran's smoking history was a risk factor for the development of cancers in the aerodigestive tract, even when leukoplakia lesions are removed.  In addition, the medical expert noted that the leukoplakia found in-service is in a distinctly different anatomical location than his right pyriform sinus or his left base of tongue or his esophagus, the leukoplakia not even being adjacent to the later diagnosed cancers.  In addition, no other leukoplakia lesions that would correspond to the later diagnosed cancerous lesions were diagnosed.  Considering the entirety of the evidence, the medical expert concluded it was unlikely that the Veteran's right pyriform sinus and left base of tongue cancers, as well as his esophageal cancer, began or are related to his oral leukoplakia diagnosed during service.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the appellant's primary theory of entitlement.  In such a situation, the benefit of the doubt doctrine does not apply, and the claim must be denied.  

Alternatively, while not specifically raised by the appellant, the Board notes that the Veteran's service treatment records reflect entries showing borderline diabetes mellitus and hypertension (in July 1983 and March 1989), as well as chest x-rays (in October 1988 and March 1989), diagnosing chronic obstructive pulmonary disease.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing).  In this regard, in March 2015, the Board sought another medical expert opinion to resolve whether the Veteran's chronic obstructive pulmonary disease, hypertension, and/or diabetes mellitus began in service, and may be considered to have caused or materially contributed to his death.  

In an April 2015 medical expert opinion, it was opined that it was at least as likely as not that the Veteran's diabetes mellitus and hypertension had their onset in service, but that the Veteran's chronic obstructive pulmonary disease did not have its onset in service.  

In regards to the chronic obstructive pulmonary disease, the April 2015 medical expert noted that the Veteran had chest x-rays consistent with such disability, but such is not diagnosed by chest x-rays, but by pulmonary function testing.  The medical expert indicated that he suspected the Veteran had chronic bronchitis with normal spirometry and pleural scarring for unknown reason during service.  The objective medical testing during service was not consistent with COPD, i.e., Forced Expiratory Volume in one second (FEV-1)/Forced Vital Capacity (FVC) ratio of less than 70.  As the April 2015 medical expert opinion is the only competent medical evidence of record that addresses the etiology of the Veteran's chronic obstructive pulmonary disease, and such is against the disease being related to service, and is provided by a competent medical expert after review of the claims file and has supporting clinical data and rationale, the Board finds such is the most probative evidence in this matter.  Accordingly, the Veteran's chronic obstructive pulmonary disease is not found to be caused by or related to the Veteran's service, and entitlement to service connection for the cause of the Veteran's death on the basis of his chronic obstructive pulmonary disease is not warranted.  

In regards to the Veteran's diabetes mellitus and hypertension, as indicated above, the April 2015 medical expert found that such disabilities had their onset during the Veteran's active service.  The question then turns to whether such disabilities contributed to the Veteran's death.  The April 2015 medical expert opined that the most likely cause of death in this case was the progression of the trilogy of advanced squamous carcinomas in the pyriform sinus, the base of the tongue, and the esophagus.  It was further opined that it was not likely that the Veteran's diabetes and/or hypertension caused his death, or contributed materially to the cause of his death, as the treating physicians were able to decrease doses of these medications as his cancer progressed and he became frail.  

After review of the evidence of record, the Board finds that the April 2015 medical expert opinion is highly probative evidence in the matter of whether the Veteran's diabetes mellitus and/or hypertension caused, or contributed materially to the cause of his death.  As noted above, the Veteran's death certificate indicates that such diseases were listed as conditions contributing to death but not resulting in the underlying cause.  In order to warrant service connection for the cause of death, the disabilities cannot casually share in producing death; rather, it must be shown that there was a causal connection to death.  In this particular case, the question whether this causal connection was shown was addressed in the April 2015 medical expert opinion, and a causal connection with death was not found.  

Absent any medical evidence to the contrary, the April 2015 medical expert opinion is persuasive.  The appellant has not submitted any medical opinions supporting a direct relationship between the Veteran's death-causing cardiopulmonary arrest, due to, or as a consequence of end stage esophageal cancer/base of tongue, and his diabetes mellitus and/or hypertension.  As mentioned above, the appellant appears to rely solely on her primary theory of entitlement, i.e., that the Veteran's in-service leukoplakia of the right soft palate was related to his later (2006) diagnosed cancer which caused his death, which the preponderance of the evidence is against.  

As the preponderance of the evidence is also against any other theory of entitlement, the benefit of the doubt rule does not apply, and her appeal must be denied.  

In reaching this conclusion, the Board is aware of instructions within VA Manual M21-1, Form Letter 13-04, that directs claims screeners not to develop evidence in dependency and indemnity compensation (DIC) benefits claims where a service connected disability has been identified as the primary or contributory cause of death, because those claims are considered sufficiently developed to grant the benefit.  Those instructions, however, contemplate a factual context with no evidence adverse to an award of the benefit; i.e., when the DIC claim is received the Veteran had already established service connection for a disability identified in the DIC claim as the primary or contributory cause of death.  Here, the initial record did not reflect the existence of a service connected disability identified as a contributory cause of death.  There were no disabilities adjudicated as service connected at the time of the initial claim.  Now, the evidence in its entirety supports service connection for diabetes mellitus and hypertension, but also includes evidence these were not a contributory cause of death as that is defined by VA regulations, (38 C.F.R. § 3.312 (c)).  Accordingly, in this case, this manual provision does not provide a basis for a grant of service connection for the cause of the Veteran's death.   


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


